                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES LOMAX                      :                  CIVIL ACTION
                                 :
     v.                          :
                                 :
FRANK J. TENNIS, RICHARD ELLERS, :
JOHN SYMONS, MELISSA DELLIPONTI, :
DR. BRUCE BLATT, MIKE WERONICZ, :
CYNTHIA LINK, JACK WATERS, DR.   :
JAFFE, PRISON HEALTH SERVICES,   :
WEXFORD HEALTH SERVICES and      :
CORIZON HEALTH SERVICES          :                  NO. 16-6566

                                        ORDER

      NOW, this 29th day of November, 2018, upon consideration of the Motion for

Summary Judgment Filed By Corizon Health Services, Prison Health Services, Dr. John

T. Symon and Dr. Bruce Blatt (Document No. 73), the DOC Defendants’ Motion for

Summary Judgment (Document No. 77), and after an independent review of the record,

it is ORDERED that the motions are GRANTED.

      IT IS FURTHER ORDERED that JUDGMENT IS ENTERED in favor of the

defendants Corizon Health Services, Prison Health Services, Dr. John T. Symon, Dr.

Bruce Blatt, Franklin Tennis, Michael Wenerowicz, Joseph Korszniak, and Melissa

Delliponti and against the plaintiff James Lomax.



                                                      /s/TIMOTHY J. SAVAGE
